VAUGHN, Judge.
Since there must be a new trial we will refrain from a recital of the evidence and say only that the conflicting inferences and conclusions arising therefrom presented a close question for the jury. The errors at trial are, therefore, especially prejudicial to respondent.
. . The sole issue at trial was whether respondent had abandoned his child.
The questions of proper custody, the suitability of Sidney Peele as an adoptive parent and whether adoption of the child by Peele might be in the best interests of the child were not for consideration by the jury. Nevertheless, incompetent and irrelevant evidence on these matters was allowed, over respondent’s objection, to such an extent that it undoubtedly influenced if, indeed, it did not dominate, the jury’s deliberations.
New trial.
Judges Parker and Martin concur.